Citation Nr: 0412910	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  99-08 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from July 1940 to March 
1945.  He died in July 1996.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the above claim.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Unfortunately, a remand is required in this case to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA).  VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  VA also has a 
duty to inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; about the information and evidence that VA will seek 
to provide; about the information and evidence the claimant 
is expected to provide; and to request or tell the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2003).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

The appellant filed her claim in 1998.  Although she was 
provided a VCAA letter in November 2003, she has not been 
provided full and appropriate notice pursuant to the VCAA.  
The correspondence sent to the appellant does not satisfy the 
current requirements of the VCAA with regard to notification.  
She was not informed, consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R § 3.159, that she should provide any evidence in her 
possession that pertains to the claim.  

Additional development is also required in order to fulfill 
the duty to assist as set forth in the VCAA.  The certificate 
of death shows that the immediate cause of the veteran's 
death was renal cell carcinoma metastic to lung and brain in 
July 1996, and that he died while hospitalized at Oroville 
Hospital.  The appellant argues that the veteran's cancer was 
caused by service-connected malaria or drugs used to treat 
that condition.  She specifically urges that the sulfur 
prescribed for malaria caused his cancer.  In January 2004, 
she submitted a medical opinion from R. William Davis, M.D., 
dated in December 2003, stating that the veteran died in July 
1996 due to complications of renal failure.  It was Dr. 
Davis' understanding that the veteran had had malaria in 
service, and he concluded that the veteran's renal failure 
could have been secondary to malaria and treatment of 
malaria.  

Further development is warranted prior to adjudication of the 
appellant's claim.  Potentially relevant records have not 
been obtained by the RO.  For example, the RO should obtain 
the veteran's terminal treatment records from Oroville 
Hospital and his complete treatment records from R. William 
Davis, M.D.  Moreover, a VA medical opinion based upon review 
of the entire record would be helpful.  

Accordingly, the case is REMANDED for the following:

1.  Review the claims file and ensure 
that all VCAA notice and duty to assist 
obligations have been satisfied.  
Specifically, (1) inform the appellant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim for service connection for the 
cause of the veteran's death; (2) inform 
the appellant about the information and 
evidence that VA will seek to provide on 
her behalf; (3) inform the appellant 
about the information and evidence she is 
expected to provide; and (4) request or 
tell the appellant to provide any 
evidence in her possession that pertains 
to the claim. 

2.  Make arrangements to obtain the 
veteran's complete treatment records from 
R. William Davis, M.D., if any exist, and 
to obtain his terminal medical records 
from Oroville Hospital, where he was 
hospitalized at the time of his death in 
July 1996.  

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, request 
that an appropriate VA specialist review 
the claims file and render an opinion on 
the following matter:

Is it at least as likely as not that the 
veteran's renal cell carcinoma had its 
onset during active service or was 
related to any in-service disease or 
injury, including malaria and 
hypothyroidism, or any medications taken 
for treatment of these conditions?

Is it as least as likely as not the 
veteran's service-connected malaria or 
hypothyroidism, or any medication taken 
to treat these conditions, either (a) 
caused or (b) aggravated the veteran's 
renal cell carcinoma?

If opinions requested cannot be stated 
with certainty, they should be expressed 
within a range of probability, if 
possible.  If the doctor is only able to 
theorize or speculate on a given matter, 
he or she should so state.

The doctor must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  If further 
consultation with other specialists is 
determined to be warranted in order to 
respond to the foregoing questions, such 
consultations are to be accomplished 
prior to completion of the report. 

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the doctor's report.  If 
the report does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Readjudicate the appellant's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remain denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


